EX-99.g.1.viv AMENDMENT April 23, 2012 The UBS Funds One North Wacker Drive Chicago, IL 60606 RE: AMENDMENT TO MULTIPLE SERVICES AGREEMENT EFFECTIVE MAY 9, 1, NAME CHANGES TO SERIES AND ELIMINATION OF SERIES. Dear Sirs: We refer to the Multiple Service Agreement effective May 9, 1997 (the “MSA”) between Morgan Stanley Trust Company, which was succeeded by JPMorgan Chase Bank, N.A. and The UBS Funds. The parties hereby agree as follows: 1. “Schedule B1” – List of Series of The UBS Funds as last amended on October 1, 2in its entirely with “Schedule B1” – List of Series of The UBS Funds as last amended on April 23, 2012 attached hereto. The MSA, as amended by this letter amendment, shall continue in full force effect. Please evidence your acceptance of the terms of this letter by signing below and returning one original to CJ Reed, J.P. Morgan, One Beacon Street Floor 19, Boston, MA 02108. JPMORGAN CHASE BANK, N.A. by: Name: CJ Reed Title: Executive Director Accepted and Agreed: THE UBS FUNDS by: Name: Title: Accepted and Agreed: THE UBS FUNDS by: Name: Title: SCHEDULE B1 LIST OF SERIES OF THE UBS FUNDS AS LAST AMENDED April 23, 2012 UBS Core Plus Bond Fund UBS High Yield Fund UBS U.S. Large Cap Equity Fund UBS U.S. Equity Opportunity Fund UBS U.S. Small Cap Growth Fund UBS Global Allocation Fund UBS Global Equity Fund UBS Global Bond Fund UBS International Equity Fund UBS Dynamic Alpha Fund UBS Absolute Return Bond Fund UBS U.S. Equity Alpha Fund UBS Global Frontier Fund UBS Market Neutral Multi-Strategy Fund UBS Fixed Income Opportunities Fund UBS Multi-Asset Income Fund
